Title: From Thomas Boylston Adams to Abigail Smith Adams, 22 February 1802
From: Adams, Thomas Boylston
To: Adams, Abigail Smith



Dear Mother,
Philadelphia 22d: February 1802

I have your favor of the 7th: instt: before me; the letter for Mrs: Adams, which came with it, was sent to her the day after I received it, and the same day, She called in a carriage at my Office, to inform me of its receipt. Her daughter was with her and in good health. I have not been able to visit her so often as I wished, but before She returns to New York I will try to see her again.I know not how far the project, mentioned to you, in my last, will be matured. If carried into effect, my object will be, the purchase & cultivaton of a farm in that new & thriving quarter, the frontier of New York, and a total renunciation of professional pursuits. Whether I am suffciently gifted with the spirit of enterprize, and fortified enough in faith, as to the success of such an undertaking, is a consideration of great importance. I shall do nothing hastily, nor will I finally conclude, without a personal Survey of the Spot, to which my views are directed.
I entertain much the Same opinion with you, respecting the dispositions of the people of this State; but I want no advancement from them, unconnected with my profession. Their politics are so crooked, that nothing rational can be expected from them, while the moon of democracy is at the full; Mr: Dallas assures Governor McKean, that “the momentum of Pennsylvania politics, is irresistible,” and there is some truth in the boast; but I shall be disappointed in my expectations, if we witness many more vibrations of the pendulum without a concussion from Some quarter of the Union. Notwithstanding the difference between the legislature & the Governor of this Commonwealth on the subject of his appointments, So destitute is the party of a suitable person to put in opposition to him for the Chair, at the next election, that they have been compelled to promise their Support to the present incumbent. There is no man to contend with him on the other Side; So, that he must prevail again.
The debates in Congress on the judiciary, have occupied all my attention. The question was ably discussed in Senate, but there has been more eloquence & quite as much logic in the lower house of Representatives.
The Chevalier Bayard has, on this occasion, surpassed all former efforts, and with a boldness for which his name is almost synonimous, he has bid defiance to Official prerogative, and fixed the stigma of this attack upon the judiciary, on the President. But of what avail, is all this waste of breath? The people will not be agitated, though their own Constitution Should be burnt before their faces. They do not love the Constitution & I dont much wonder at it.
I am grieved at the torpor of the North. Is New England willing to pay homage & tribute too, to the ancient dominion? I wish Connecticutt would recall their Senators & Representatives; this would bring matters to a trial. It is not an happy circumstance, that the public mind is So tranquil while the Congress are erecting themselves into a Convention and exercising the attributes of omnipotence.
My father writes that JQA, is in demand as an associate among the literary folks in Boston. I want to see some of his efforts in this walk, made public here.
By a vessel which sailed some time since for Boston, I sent three packets of the Port Folio, addressed to the care of my brother; one of them contained the numbers which were wanting in your series; one for Shaw & one for my brother.
I enclose you a copy of some toasts drank at an entertainment made by Some of the young men of this town, on the 22d: February. The day is not yet erased from the calender of youthful memory.
With best love and duty, I am, dear mother / Your Son
T B AdamsPS. Please to offer my congratulations to cousin Boylston, on the event of his marriage. I have won my wager, it seems, notwithstanding his confidence in his own forbearance I am very wroth at my fate nevertheless.
